 
EXHIBIT 10.1

 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) to the Employment Agreement, dated May 21, 2009
(the “Employment Agreement”), by and between Comverse Technology, Inc., a New
York corporation (the “Company”), and Stephen M. Swad (the “Executive”) is
entered into on April 22, 2010 by and between the Company and the Executive
(collectively, the “Parties”).


W I T N E S S E T H:
-------------------


WHEREAS, the Executive and the Company previously entered into the Employment
Agreement under which the Company continues to employ the Executive;


WHEREAS, the Parties wish to amend the Employment Agreement to make certain
revisions in accordance with the terms and conditions herein;


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, covenant and agree as follows:


1.
Amendments to Employment Agreement.  Section 11 is hereby amended by deleting
the text thereof in its entirety and replacing it with the following:



“The Company shall pay the Executive a one-time set-up lodging payment in the
amount of twenty-four thousand ($24,000), payable with the first payroll after
May 1, 2010 in accordance with the regular payroll practices of the Company. 
From and after May 1, 2010 and through and including April 30, 2011, the
Executive shall be entitled to a living allowance in the amount of sixteen
thousand ($16,000) per month payable as and when Base Salary is payable in
accordance with the regular payroll practices of the Company (but such payments
shall not constitute “Base Salary” for purposes hereof) to facilitate the
Executive’s providing services based in the Company’s New York headquarter
offices.  In the event the Executive’s employment is terminated, the Executive
shall be entitled to the following: (i) amounts payable under this Section 11
but not paid prior to the date of termination and (ii) (a) if the termination
occurs prior to January 31, 2011, a single, lump sum payment in the amount of
$27,000 and (b) if the termination occurs on or after January 31, 2011 and prior
to April 30, 2011, payable to Executive in a single, lump sum payment in the
amount of $13,500, in each case, less applicable tax withholdings within 30
calendar days after the date of termination, in accordance with the Company’s
regular payroll practice; provided, however, in the event the Company terminates
the Executive’s employment for Cause or the Executive terminates his employment
without Good Reason, the Executive shall only be paid the amounts referred to in
clause (i) above.  For purposes of clarity, the amounts payable under clause
(ii) above shall be deemed as amounts earned, accrued or owing prior to the date
of termination for purposes of Section 12(a)(iii), 12(c)(vii) and 12(d)(vii)
hereof.”
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
2.
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, and all of which taken together will
constitute one and the same written agreement, which will be binding and
effective as to all the Parties.



3.
Binding Effect.  This Agreement shall be binding upon each of the Parties
hereto, and upon their respective successors and assigns, and shall inure to the
benefit of each of the Parties hereto, and their respective successors and
assigns. Subject to the foregoing sentence, no person not a Party hereto shall
have any right under or by virtue of this Agreement.



IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.
 

  COMVERSE TECHNOLOGY, INC.          
 
By:
/s/ Andre Dahan        Name:  Andre Dahan       Title: President and Chief
Executive Officer  

 

  THE EXECUTIVE          
 
 /s/   Stephen M. Swad      Stephen M. Swad  

 
 
 
 

 
2

 
